Citation Nr: 1722051	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-19 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, including whether the reduction from 10 to 0 percent, effective April 1, 2011, was proper.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his mother


ATTORNEY FOR THE BOARD

A. Gibson




INTRODUCTION

The Veteran served on active duty from May to August 1983 and from January 1998 to June 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2017, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is restoring the Veteran's 10 percent rating for bilateral pes planus.  The Board is awarding an earlier effective date for the grant of his 30 percent rating for pes planus, and also a TDIU effective from May 2009.


FINDINGS OF FACT

1.  The Veteran's pes planus did not show actual improvement.

2.  It is factually ascertainable that his pes planus was severe on April 1, 2011.  

3.  His service-connected disabilities have precluded him from maintaining and obtaining employability since he filed his claim in May 2009.


CONCLUSIONS OF LAW

1.  The reduction of the rating for his pes planus was improper, and it is restored.
38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, DC 5276 (2016).  

2.  The criteria are met for the assignment of his 30 percent rating for pes planus effective from April 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400(o), 4.1, 4.3, 4.7, 4.71a, DC 5276 (2016).

3.  The criteria are met for a TDIU effective from May 25, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2015);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating for pes planus

The Veteran's pes planus is rated under DC 5276.  His initial 10 percent rating was awarded effective June 4, 2007.  This was reduced effective April 1, 2011, to 0 percent, and then increased to 30 percent effective February 27, 2013.  The Veteran has asserted that the reduction was the result of an error and that his flat feet have not improved, but rather gotten worse.  The Board agrees with the Veteran, and will restore his rating.

In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations. Faust v. West, 13 Vet. App. 342, 349 (2000).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  VA must ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421  .

When a rating has continued for a period of five years or more at the same level, it may be reduced only when the evidence shows that the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Here, the Veteran's rating was reduced to 0 percent after less than five years; therefore these more strict provisions are not for application.  For disability ratings that have not been in place for five years or more, a reexamination showing improvement is sufficient to warrant a reduction in rating.  38 C.F.R. § 3.344(c).

After review of the evidence, the Board does not find that there was an actual improvement in his pes planus under the ordinary conditions of life and work.  Indeed, the month of the effective date of his reduction from 10 percent to noncompensable, in April 2011, he had a podiatrist appointment at the VA, where it was noted that he had painful callouses and needed new custom-made orthotics.  At the fitting for these orthotics, in June 2011, he was noted to have uncontrolled pronation, as well as midstance pronation, and bilateral flat foot.  He was wearing his prescribed orthotics at the May 2010 VA examination, and it was noted they helped to reduce the pain and that he wore them all the time; however, that examiner found him to have mild pes planus on the left foot only.  He submitted a statement in January 2011 that he needs the orthotics to walk.  The Board finds that this evidence more closely approximates a 10 percent rating, and that his rating was improperly reduced.  Accordingly, his 10 percent rating is restored.

The issue that remains, then, is whether he is entitled to an increased rating.  His rating is 10 percent prior to February 2013, and 30 percent thereafter, under DC 5276, for bilateral pes planus.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 3.400(o) (regarding the assignment of effective dates).

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Under DC 5276, moderate pes planus, where the weight-bearing line is over or medial to the great toe, with inward bowing of the achilles, and pain on manipulation and use of the feet, either unilaterally or bilaterally, warrants a 10 percent rating.  Severe symptoms, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use with characteristic callosities, is 30 percent bilaterally and 20 percent unilaterally.  Pronounced pes planus with marked pronation, extreme tenderness, marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved with orthopedic shoes or appliances, warrants a 50 percent rating bilaterally, or a 30 percent rating unilaterally.  Id., DC 5257. 

In resolving all doubt in the Veteran's favor, the Board finds that the evidence more closely approximates the criteria for a 30 percent rating starting from April 1, 2011.  On that day, a VA nursing foot care note indicates that he had callouses on the balls of his feet and each of his great toes, the latter of which were painful.  He was also already prescribed orthotics for his shoes.  A 30 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5276.

The Board does not find that a higher rating is warranted prior to April 2011, as the evidence does not show marked deformity, indication of swelling on use, or characteristic callosities prior to that time; rather, he had pain, which was somewhat relieved by his orthotics.  Id.

The Board does not find a higher 50 percent rating is warranted any time after April 2011, as the evidence does not show that he has marked pronation, or marked inward displacement and severe spasm of the tendo achilles on manipulation.  Id.  He does have extreme tenderness, but there is no evidence showing the presence of the other symptoms that are part of the criteria, and the Veteran has not made any statements suggesting otherwise.  




TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has two or more disabilities, there shall be one disability rated as 40 percent disabling or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, he meets the schedular requirements for a TDIU starting from June 2007, when his combined rating amounted to 70 percent.  See 38 C.F.R. § 4.25.  His claim was received on May 25, 2010; therefore the relevant time frame for review starts from May 25, 2009.  38 C.F.R. § 3.400(o).

The question that remains, then, is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran last worked while on active duty, as military police.  This was his position for his entire service.  His training also included fire and emergency services.

The record reflects that the Veteran's treating physician noted in March 2010 that the Veteran's back and neck prevented any type of work that requires prolonged standing, bending, stooping, heavy lifting, or walking.  He indicated that this had been the case since April 2009, when he began treating the Veteran.  The May 2010 VA examiner opined that the Veteran's back, neck, and knees would prevent him from doing any sort of police or peace officer.  This is the Veteran's only work experience and training.  He indicated during his hearing that he had not been accepted into a vocational rehabilitation program.  

Accordingly, a TDIU is granted, effective from May 25, 2009, as it is factually ascertainable that his service-connected disabilities precluded employment within the year before the receipt of his claim on May 25, 2010.
  

ORDER

The reduction of the Veteran's 10 percent rating for pes planus was improper, and it is restored.

His 30 percent rating for pes planus is granted effective from April 1, 2011.

The claim of entitlement to a rating higher than 30 percent for pes planus is denied.

A TDIU is granted effective from May 25, 2009.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


